DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner rescinds the species restriction requirement pertaining to Species Ia (claims 4 and 14) and Species Ib (claims 5 and 15) due to there no longer being a search burden based on the Applicant’s amendments to claims 4 and 14.
Species IIb (claims 7 and 17) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Applicant’s election without traverse of Species IIa (claims 6 and 16) in the reply filed on 5/23/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "125B" and "110B" have both been used to designate “the right temple.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
P15, [0063], “PCB 800” should be changed to read “PCM 800” to correct the typographical error.
Appropriate correction is required.
Claim Objections
Claims 6, 11, and 16 are objected to because of the following informalities:  
Claim 6, line 2, “transfer the latent energy” should be changed to read “transfer  latent energy” due to a lack of antecedent basis.
Claim 11, line 6, “the latent energy” should be changed to read “ latent energy” due to a lack of antecedent basis.
Claim 16, line 2, “transfers the latent energy” should be changed to read “transfers  latent energy” due to a lack of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 109709690 A) (English machine translation and patent publication provided with the IDS dated 2/10/2021).
Regarding claim 1, Ding discloses eyewear (machine translation; [0002]), comprising: a frame (Fig. 1; part of spectacle frame 1 surrounding the explosion-proof lenses 7, i.e. the rims) having a first side and a second side (Fig. 1; left and right side); a first temple adjacent the first side of the frame (Fig. 1; 1); a battery (Fig. 1; 3 or 16) supported by the eyewear (Fig. 1); and a phase change material (PCM) (Fig. 2; 18) coupled to the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include wherein the phase change material (PCM) is “configured to regulate a temperature of the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of Ding to have the claimed temperature regulation configuration because the eyewear of Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has sensible energy and latent energy.
Modified Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the latent energy is configured to be thermally transferred to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM is configured to transfer the latent energy to the battery as ambient temperature decreases.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM at least partially encompasses the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 5, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM completely encompasses the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 6, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM contacts the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Modified Ding further discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Modified Ding further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM is configured to conductively transfer latent energy to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the battery is positioned in the first temple (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 9, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the battery is positioned in a distal end of the first temple and away from the frame (Figs. 1-2; the batteries 3 & 16 are positioned at a distal end of the temple but is not in direct physical contact with the frame, i.e. batteries 3 & 16 are not located at the hinge).
Regarding claim 10, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the eyewear further comprises a second temple adjacent the second side of the frame and another battery positioned in the second temple (Figs. 1-2; the second temple and battery are positioned similarly to the first temple and battery). 
Regarding claim 11, Ding discloses a method of use of eyewear (machine translation; [0002]), comprising: a frame (Fig. 1; part of spectacle frame 1 surrounding the explosion-proof lenses 7, i.e. the rims) having a first side and a second side (Fig. 1; left and right side); a first temple adjacent the first side of the frame (Fig. 1; 1); a battery (Fig. 1; 3 or 16) supported by the eyewear (Fig. 1); and a phase change material (PCM) (Fig. 2; 18) coupled to the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Ding also discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include wherein the phase change material (PCM) is “configured to regulate a temperature of the battery, comprising: the battery having a temperature; and latent energy of the PCM maintaining the temperature of the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of Ding to have the claimed temperature regulation configuration because the eyewear of Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Ding discloses all the limitations of the method above and further discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has sensible energy and latent energy.
Modified Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the latent energy is transferred to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Ding discloses all the limitations of the method above and further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the transfers the latent energy to the battery as ambient temperature decreases.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Ding discloses all the limitations of the method and further discloses wherein the PCM at least partially encompasses the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 15, modified Ding discloses all the limitations of the method above and further discloses wherein the PCM completely encompasses the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 16, modified Ding discloses all the limitations of the method above and further discloses wherein the PCM contacts the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Modified Ding also discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Modified Ding further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM conductively transfers latent energy to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Ding discloses all the limitations of the method above and further discloses wherein the battery is positioned in the first temple (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 19, modified Ding discloses all the limitations of the method above and further discloses wherein the battery is positioned in a distal end of the first temple and away from the frame (Figs. 1-2; the batteries 3 & 16 are positioned at a distal end of the temple but is not in direct physical contact with the frame, i.e. batteries 3 & 16 are not located at the hinge).
Regarding claim 20, modified Ding discloses all the limitations of the method above and further discloses wherein the eyewear further comprises a second temple adjacent the second side of the frame and another battery positioned in the second temple (Figs. 1-2; the second temple and battery are positioned similarly to the first temple and battery). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759